Citation Nr: 0401241	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disorders of the 
left eye to include cataract, including as secondary to 
blindness in the right eye.

2.  Entitlement to service connection for a skin rash, 
diagnosed as seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1936 to January 
1946.

The appeal arises from the February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

This claim was previously before the Board in November 2000 
and remanded for additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran's current left eye cataract and macular 
degeneration are not related to his in service 
chorioretinitis and are more likely the result of an age-
related process.

2.  The probative medical evidence does not show that the 
veteran's left eye disorders are proximately due to his 
service-connected right eye or that his service-connected 
right eye disorder led to any increased in severity of his 
left eye disorders.

3.  Medical records do not provide evidence or a medical 
opinion that the veteran's seborrheic dermatitis, first 
demonstrated many years after discharge from service, is 
etiologically related to military service.




CONCLUSIONS OF LAW

1.  The veteran is not shown to have left eye disorders, 
cataract and macular degeneration, due to disease or injury, 
which were incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  The veteran's left eye disorders are not proximately due 
to or the result of service-connected right eye disorder, and 
were not aggravated thereby.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2003).

3.  The veteran is not shown to have a skin rash, diagnosed 
as seborrheic dermatitis, due to disease or injury, which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  In a letter dated in July 2002, the RO 
informed the veteran and his representative of what 
information and evidence the VA still needed from the 
veteran; what the VA would do to help with his claims; and 
when and where he should send the information or evidence.  
In addition, the letter informed the veteran that the VA 
would make reasonable efforts to help him obtain medical 
records necessary to support his claims, if he signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  As noted, the 
Board finds that all necessary development has been 
accomplished.  Moreover, the veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims and pursuant to the Board's remand, the RO collected 
all available medical records from all health care providers 
identified by the veteran.  The RO has made reasonable 
efforts to develop the record, in that the service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Although the veteran has 
reported receiving treatment for his claimed disorders 
immediately following service, he has also reported that 
records of this treatment no longer exist.  Thus, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to his claimed disorders for several 
decades following his separation from service.  In July 2000, 
the veteran testified at a hearing before the undersigned 
Board Member.  The RO has regularly undertaken efforts to 
assist him throughout the claims process by obtaining 
evidence necessary to substantiate his claim, to include 
affording him comprehensive VA examinations, all of which 
have been associated with the claims file.  Neither the 
veteran nor his representative has identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  

The requirements of the VCAA have been met.  The veteran has 
had the assistance of the RO to develop every possible source 
of evidence or information that might substantiate his 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the claims are ready for appellate review.

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).


1.  Left eye, cataract and macular degeneration 

Service medical records show that the veteran was diagnosed 
with central choroiditis in October 1945.  The condition was 
diagnosed as severe in the right eye and mild in the left.  
Vision was hand motion, uncorrectable, in the right eye, and 
20/20 in the left eye.  An ophthalmologic examination 
revealed the veteran had many vitreous opacities in the right 
eye of varying sizes, and that the vitreous of the left eye 
was clear.  The fundi of the right eye contained a large area 
of old healed chorioretinitis involving the macula, with the 
fundi elsewhere normal.  The fundi of the left eye contained 
a small area of old healed chorioretinitis at the periphery 
at 12 o'clock, with the fundi elsewhere normal.  Vision was 
to hand motion, uncorrectable, in the right eye.  Uncorrected 
vision in the left eye was 20/20.  Other service medical 
records pertaining to the eyes were essentially consistent 
with these findings.

Upon service retirement examination in December 1945, it was 
noted that the veteran developed blurred vision and spots 
before his eyes in service in the Philippines in November 
1944, with treatment then unavailable and his vision 
progressively worsening for several weeks and then 
stabilizing.  It was noted that the condition developed 
during an intense campaign which precluded treatment.  The 
veteran's vision was unchanged from that found in October 
1945.  He was separated based on physical disability, 
specifically severe choroidoretinitis of the right eye and 
mild choroidoretinitis of the left eye.

During post service VA eye examination in March 1954, the 
veteran complained that he could not use his right eye at all 
and could not do any close precision work for any extended 
time.  There were no complaints regarding the left eye.  Upon 
examination, the right eye fundus showed an extremely large 
area of healed choroiditis.  The left eye fundus showed no 
abnormality.  Vision in the right eye was limited to hand 
movements at four feet.  Vision in the left eye was 20/20.  

In August 1995 the veteran filed his claim for service 
connection.  While the veteran reported that he had been 
treated for his claimed disabilities at the Centinal Hospital 
Medical Center and the Medical Group of Culver City, October 
1995 responses from those facilities were to the effect that 
the veteran had received no treatment at those facilities for 
his claimed disabilities.

VA and private outpatient treatment records dated from 1964 
to 1998 primarily show continuing treatment for history of 
chorioretinitis scarring of the right eye.  The veteran's 
left eye vision remained essentially unaffected until an 
October 1995 VA eye examination.  At that time the veteran 
complained of severe eyestrain.  Upon examination, there were 
small drusen in the macular area of the left eye, and 
cobblestone degeneration at the inferior pole of the left 
eye.  The examiner diagnosed mild cataract of the left eye; 
dry age-related macular degeneration of the left eye; 
probable toxoplasmosis scarring and compensated hyperopic 
astigmatism/presbyopia.

At an RO hearing in July 1996 and at the hearing before the 
Board in July 2000, the veteran testified that in service 
chorioretinitis was identified in the right eye, and a scar 
on the retina of the left eye was then also noted.  He 
testified that he was treated for his eye disorders at the VA 
outpatient clinic on Broadway in 1947 or 1948, but that no 
records from that period were available from the VA Broadway 
outpatient clinic or the VA Hillside outpatient clinic.  He 
testified that there may also have been outpatient treatment 
records from the outpatient clinic at Long Beach for the 
Reserves, and at McArthur Hospital at San Pedro.  

In January 1997, in response to RO query, the veteran 
reported that he was treated at the Long Beach Air Force 
outpatient clinic at some time between April 1947 and June 
1949, that he was treated at Fort McArthur during the period 
from 1951 to 1953, that he was treated at the Broadway and 
Hill Street VA outpatient clinic from 1955 to 1965, and that 
he was treated at the Sepulveda VA clinic from 1967 to 1969.  
He stated that he could provide no records of treatment at 
any of those facilities.

In a VA Form 9 submitted in August 1999, the veteran 
contended that his left eye was becoming progressively worse, 
causing headaches and vision problems.

At a July 2000 VA eye examination, multiple conditions, 
imperfections, and disorders of the eyes were identified.  
The veteran reported occasional floaters and glare at night 
with halos around lights.  A nevus, drusen, chorioretinal 
atrophy and a status post toxoplasmosis scar were noted on 
the periphery of the left eye.  The examiner assessed, in 
pertinent part, age-related macular degeneration, and 
cataracts in both eyes.

VA and private outpatient treatment records dated from 1998 
to 2002 show regular treatment for decreased visual acuity 
secondary to cataracts; complaints of eyestrain and glare.  
These records confirm the prior diagnoses of cataract and 
macular degeneration in the left eye.  

The veteran was scheduled for a contract examination by QTC 
Medical Services in December 2002.  During the visual 
examination the best corrected vision at distance, which 
revealed mild to moderate astigmatism in the left eye, was 
20/70 in the left eye.  The pertinent diagnoses were:  mild 
posterior subcapsular cataract left eye; mild dry age-related 
macular degeratio, left eye and area of pigmentary 
abnormality, supranasal quadrant left eye.  The examiner 
concluded that although the scarring noted in the periphery 
of the left eye was "most probably" related to the previous 
chorioretinitis while in the military, it did not affect the 
veteran's vision in the 1940s nor does it affect his vision 
now.  The examiner noted that both the macular degeneration 
and the cataract were purely age-related and not related to 
the previous chorioretinitis.  The examiner concluded that 
the pathology from the left eye (macular degeneration and the 
cataract) were not related to the healed chorioretinitis or 
the result of the previous infection from toxoplasmosis.  

Following review of the evidence the Board finds that 
although the veteran was treated for left eye chorioretinitis 
inservice, there is no evidence of current chronic disease 
process.  See Clyburn v. West , 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  There is no credible evidence that the in-service 
diagnosis resulted in chronic left eye disability.  Rather, 
during service the veteran's visual acuity in the left eye 
was normal and his service retirement examination in December 
1945 was negative for any residual disability.  

The medical evidence tends to establish that the veteran 
developed his left eye cataract and macular degeneration 
after separation from military service.  Post service the 
veteran was provided regular eye examinations between 1964 
and 1995, none of which revealed any evidence of a left eye 
disorder.  The first documentation of left eye pathology was 
during the veteran's 1995 VA examination, 50 years after the 
veteran's discharge from military service.  Moreover, the 
examining physician in 2002 did not relate the disorders to 
military service or any incident therein.  No additional 
post-service medical records that discuss the etiology of the 
veteran's left eye disorders have been obtained and 
associated with the claims folder.

Also, the Board notes that post service treatment records do 
not show that the veteran's service-connected right eye 
played any role in the development or worsening of his left 
eye disorders.  The VA examination report fails to indicate a 
causal connection between the veteran's current left eye 
disorders and the service-connected right eye.  Instead, the 
examiner offered the opinion that the veteran's left eye 
cataract and macular degeneration were age-related.

The veteran has not brought forth any medical evidence that 
would either refute the 2002 opinion or suggest a nexus 
between his left eye disorders and service, and a layman such 
as the veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In sum, the 
veteran has simply not presented the required evidence that 
his left eye disorders were manifested as a result of his 
period of active service.  Also, the single competent medical 
opinion in the record conclusively found no etiological 
relationship between the service-connected right eye and 
subsequent development of left eye cataract and macular 
degeneration.  Thus, the Board finds that there is no medical 
basis for holding that the veteran's claimed left eye 
disorders and service-connected right eye are etiologically 
or causally associated.  This also refutes any grant of 
service connection on the basis of Allen, which would be 
permitted if any service-connected disability caused 
aggravation of the left eye.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski,  1 Vet. App. 49, 55-57 
(1991).

2.  Skin rash, diagnosed as seborrheic dermatitis

Service medical records show that the veteran in November 
1945 the veteran was treated at a skin clinic for chronic 
mild dermatophytosis of the feet bilaterally and 
dermatophytid of the hands, secondary to dermatophytosis of 
the feet.  He was prescribed an ointment for the feet for a 
period of four days.  Upon service retirement examination in 
December 1945, the veteran's skin was normal.

Post service VA and private outpatient treatment records 
dated from 1964 to 1998 show the veteran was initially 
treated in 1988 for symptoms associated with seborrheic 
dermatitis.

At an RO hearing in July 1996 and at the hearing before the 
Board in July 2000, the veteran testified that he was on a 
flight line in service with his shirt off, and that as a 
result he developed a skin condition on the shoulders and 
elbows.  He testified he visited a dermatology clinic every 
three months, but did not specify whether this was recently 
or more proximate to service.  He testified that he had 
significant sun exposure while stationed in the Pacific in 
service, but no significant sun exposure post service.  He 
testified that he consistently had skin problems of some sort 
since service.  He later testified that he was treated for 
his skin at the VA outpatient clinic on Broadway in 1947 or 
1948, but that no records from that period were available 
from the VA Broadway outpatient clinic or the VA Hillside 
outpatient clinic.  He testified that there may also have 
been outpatient treatment records from the outpatient clinic 
at Long Beach for the Reserves, and at McArthur Hospital at 
San Pedro.  

Additional VA and private outpatient treatment records dated 
from 1998 to 2002 show continued treatment for seborrheic 
dermatitis.  

The veteran was scheduled for a contract examination by QTC 
Medical Services in December 2002.  On examination of the 
skin, the veteran had a mild degree of scaly erythema 
presternally on his interscapular back consistent with 
seborrheic dermatitis.  The examiner concluded that the 
seborrheic dermatitis on his chest and back may have been 
aggravated by sun exposure in the service but is not 
primarily due to such exposure.  

The Board initially notes that the law provides that a 
veteran shall be presumed to have been in sound condition at 
the time of acceptance for service, except for defects noted 
at that time or where clear and unmistakable evidence 
demonstrates that the disability or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2003).  

In this case, the veteran has asserted that he suffers from a 
skin rash, diagnosed as seborrheic dermatitis, which had its 
onset during service.  The Board is cognizant that the 
examining physician in 2002 noted possible aggravation; 
however, because no complaints or findings of a pre-existing 
skin rash were noted on his enlistment examination, the Board 
will accord the veteran the benefit of the presumption of 
soundness at entrance.  

To that end, service medical records fail to reveal any 
significant ongoing dermatological problems other than mild 
dermatophytosis of the feet and dermatophytid of the hands.  
Significantly, there was no reference to any skin disorders 
at the time of his 1945 retirement separation examination.  
Instead, a clinical evaluation of his skin revealed normal 
findings.  As such, the veteran's service medical records do 
not affirmatively establish that his seborrheic dermatitis 
had its onset during his military service.

The earliest notation in the medical records of a diagnosis 
of seborrheic dermatitis is in the late 1980s.  However, this 
date leaves a significant gap between service and the initial 
confirmation of the disability with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Further, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service and no examiner has 
attributed the veteran's current seborrheic dermatitis to 
military service.  The dermatologist in 2002 essentially 
concluded that although the veteran had a history of sun 
exposure dating back to service, that exposure was not the 
primary cause of his current skin condition.  In light of the 
examiner's statement that the seborrheic dermatitis was 
consistent with aggravation by sun exposure but was not 
primarily due to such inservice exposure, the 2002 
examination opinion fails to support the veteran's 
contentions.

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
seborrheic dermatitis.  However, the disorder was not shown 
in service, nor has it been causally related to active 
service thereafter by any physician who based a diagnosis 
upon an accurate history of symptoms and medical treatment 
for the same during service.  As the veteran's current 
disorder has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.  

In addition, while the veteran is competent to testify to the 
symptoms he has experienced since active service, he is not 
competent to testify to the fact that what he experienced in 
service and since service are the same related disorders.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions).  The Board has 
considered the doctrine of the benefit of the doubt, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt.


ORDER

Entitlement to service connection for disorders of the left 
eye to include cataract, including as secondary to blindness 
in the right eye is denied.

Entitlement to service connection for seborrheic dermatitis 
is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



